Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to supplemental restriction letter of 3/21/22 is acknowledged. Applicant elected Group I(a), claims 1, 2, 4-5, 14, 22, 25-26 and 35 directed to CTL cells comprising STAT without traverse.
 	Upon further review of the previous office actions, the following error became apparent:
 Claim 25, which depends from claim 20 is erroneously grouped in the Group I invention and should be rejoined with Group IV invention. The examiner regrets having made said error and hereby withdraws said claim 25 from Group I invention. 
 	Claims 3, 8-9, 11-12, 19-20, 22, 23-25, 28, 34, 36 are withdrawn as drawn to non-elected subject matter.
Claims 6-7, 10, 13, 15-18, 21, 27, 29-33 are canceled.
					DETAILED ACTION
 	Claims 1, 2, 4-5, 14, 22 and  26 and 35 directed to CTL cells comprising a constitutively active STAT only, are under examination on the merits. Claims 22 and 35 are only examined to the extent that they read on elected subject matter.
Drawings
The description of drawings corresponding to Figures 7-11 in the disclosure are objected to because said figures show specific amino acid or DNA sequences but no SEQ ID numbers are associated with said sequences. Applicant is advised to refer to sequences recited in said Figures by “SEQ ID NO:s” in response to this office action in compliance with 37 CFR section 1.821(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, the phrases “first dimerization domain” and “second dimerization domain” are unclear. Even though some examples of such domains have been recited in the disclosure the exact length of composition of said domains are not explicitly defined. 
This problem also exists in claim 4, which recites “first STAT polypeptide” and “second STAT polypeptide”, wherein said polypeptides comprise the indefinite first and second “ dimerization domains” respectively. Appropriate clarification is required.
 	Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14, the phrase “STAT release domain” is unclear. Applicant has merely provided an example of what said domain may be (see [0013] for example) in the disclosure without explicitly defining the metes and bounds of said phrase ( in terms of length and composition etc.). Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2, 4-5, 14, 22, 26 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sentman et al., “Sentman” (US2022/0025001, 1/2022). Sentman teaches and claims a DNA construct comprising a coding sequence for chimeric antigen receptor (CAR) and at least one DNA encoding a transcription factor, wherein said factor may be STAT (see claim 3) as well as methods of production of such construct  (see [0247-0252]. In paragraph [0099], and many other places, Sentman teaches that its cells, which are preferably human T cells, may be constitutively expressing transcription factors. In paragraph [0182], the types of T cells utilized by Sentman are characterized and said T cells include CTL cells of this invention, anticipating claims 1-2, 22, and 35. In paragraph [0081], Sentman teaches about pharmaceutical compositions comprising its modified T cells, anticipating claim 26.
It should be noted that claims 4-5 and 14 are indefinite (see above) and further, it is unknown how the structural/functional limitations of : “STAT polypeptide”, “STAT binding domains” (in claims 4-5) and the phrase “STAT release domain (in claim 14) have any bearing (patentable impact) on the host cell(s) claimed. Therefore, it is believed that claims 4-5 and 14 are also anticipated by Sentman or in the least, are obvious in view of said patent publication.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656